Citation Nr: 1511278	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-03 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, including service in the Southwest Asia Theater of Operations in 1991.  He also served in the U.S. Naval Reserves.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions beginning in June 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In this regard, the Veteran's claims originally included more issues than currently before the Board.  As the appeal was developed, including following Board remands in 2007, 2010 and 2012, which sought various foundational service documents and other treatment records, service connection was established for tinnitus and a psychiatric disability.  Following the Board's 2012 remand, there only remains the three issues set out above.  

In March 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Houston, Texas.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Veteran's remaining claims have not been considered under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 relating to claims for undiagnosed illness, and medically unexplained chronic multisymptom illnesses.  Since his most VA examination found no underlying pathology to account for the Veteran's knee and lumbar spine complaints, and it has been confirmed the ship on which he served was in the Southwest Asia theater of operations in 1991, additional development as indicated below is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's relevant VA treatment records dated after April 2013.   

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for an appropriate VA examination with regard to his complaints of back pain and left and right knee (joint) pain.  The claims file should be made available to the examiner for review.  All indicated tests should be done, and all findings reported in detail.  The examiner is then requested to report offer an opinion as to the following:  

A. whether the Veteran's back pain is attributable to a known clinical diagnosis; whether his left knee pain is attributable to a known clinical diagnosis; and whether his right knee pain is attributable to a known clinical diagnosis.  If any of these complaints are determined to be attributable to a known clinical diagnosis, identify the disorder; and then provide an opinion as to whether it is at least as likely as not that it is related to the Veteran's active military service, and any complaints noted therein. 

B. For any complaint not attributed to a known clinical entity, offer an opinion as to whether the Veteran's lumbar, left knee, and right knee pain may be due to a medically unexplained chronic multisymptom illness; as for example chronic fatigue syndrome, or fibromyalgia.  

3.  Then, re-adjudicate the claims.  If any claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



